IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                              NO. WR-83,402-01



             In re NOE ADAME and GILBERT M. ZAMORA, Relators, et al.1




                        ON PETITIONS FOR WRITS OF MANDAMUS
                                  REGARDING BAIL



           N EWELL, J., filed a concurring statement in which J OHNSON and
R ICHARDSON, JJ., joined.

         I agree with this Court’s denial of the relators’ petitions for writ of mandamus. I write

separately to clarify why denial of relief is appropriate. Relators acknowledge in their joint

application that they already have an adequate remedy at law. Braxton v. Dunn, 803 S.W.2d
318, 320 (Tex. Crim. App. 1991); see Petition at 3-4 (“The writ of habeas corpus is the

central legal mechanism through which the right to bail is enforced. . . . Anyone may petition


         1
          Relators’ counsel filed one petition for writ of mandamus requesting relief for not only their named clients,
but also one-hundred-and-forty-three other individuals who may or may not be represented by other attorneys.
However well-intentioned this joint filing might have been, I would caution defense counsel to be mindful of an
attorney’s duty of candor to the court under the Texas Disciplinary Rules of Professional Conduct and how it might
apply to a representation of the existence of an attorney-client relationship where listed relators may already be
represented by other counsel.
                                                                          Adame Concurring – 2

for a writ[.]”). The availability of an adequate remedy at law renders mandamus relief

inappropriate irrespective of the merits of relators’ legal complaints.

       With these observations I join the Court’s denial of mandamus relief.

Filed: June 24, 2015
Do Not Publish